Citation Nr: 0531460	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  05-14 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to September 5, 2001, 
for the grant of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.      


FINDING OF FACT

Bilateral hearing loss was diagnosed in May 1998, but a claim 
of entitlement to service connection for bilateral hearing 
loss was not received by VA until September 5, 2001.


CONCLUSION OF LAW

The criteria for an effective date prior to September 5, 
2001, for entitlement to service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Prior to the February 2004 adjudication of 
the claim of entitlement to service connection for bilateral 
hearing loss, VA notified the veteran by a letter dated in 
October 2002 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disability, or to provide a 
properly executed release so that VA could request the 
records for him.  The Board notes that the RO's October 2002 
letter informed the veteran of the requirements needed to 
establish entitlement to service connection.  This 
notification, however, would also apply to the "downstream" 
issue of entitlement to an earlier effective date.  See 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The issue of entitlement to an effective date prior to 
September 5, 2001, for a grant of entitlement to service 
connection for bilateral hearing loss is decided on the 
evidence of record, and providing a current examination or 
obtaining other additional evidence is not relevant to the 
issue currently on appeal.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the duty to notify and 
assist reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2005).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  Id. at 
200.  

The RO granted entitlement to service connection for 
bilateral hearing loss, effective September 5, 2001, the date 
that the original claim for service connection for bilateral 
hearing loss was received by VA.

In October 1945, the month the veteran separated from 
service, the RO received an claim for compensation.  The 
veteran contends that he first applied for hearing loss in 
1945, but a review of that application shows a claim for ear 
infections, not bilateral hearing loss.  The issue of 
entitlement to service connection for ear fungus was denied 
by a rating decision in November 1945.  The veteran was 
notified of this decision, but did not appeal.  No other 
claim for compensation was received in the first year after 
service separation. 

Since the bilateral hearing loss claim was not received 
within one year of service separation, the effective date for 
service connection would be the later of the date of receipt 
of claim or date entitlement arose.  The veteran primarily 
contends that the effective date for entitlement to service 
connection for bilateral hearing loss should be in May 1998, 
when VA diagnosed bilateral hearing loss.  Although it is 
factually ascertainable the veteran had bilateral hearing 
loss since at least May 1998, the later event in this case is 
the date of receipt of claim, September 5, 2001.  On that 
date, the RO received a statement from the veteran in which 
he reported an 85 to 90 percent hearing loss.  The record 
also contains a November 1998 application for compensation or 
pension, but similar to the 1945 application, it addresses 
ear infections and their resulting pain rather than hearing 
loss.

It is essentially argued that the VA treatment records dated 
from May 1998 should be considered an informal claim.  
Treatment records can be considered an informal claim for an 
increase or to reopen a claim, but are not used as an 
informal claim for an initial claim for service connection, 
which requires a communication or action that identifies the 
benefit sought.  38 C.F.R. § 3.155; 38 C.F.R. § 3.157 (2005).

Accordingly, the date of receipt of the veteran's claim, 
September 5, 2001, being later than the date entitlement 
arose, is the appropriate effective date for service 
connection under the provisions of 38 U.S.C.A. § 5110.  See 
also 38 C.F.R. § 3.400(b)(2).




ORDER

An effective date prior to September 5, 2001, for entitlement 
to service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


